            Case 4:19-cv-00655-BSM Document 84-1 Filed 11/02/20 Page 1 of 1




                         Issues Leading to a Lack of Confidence in Dr. Warren




Hired on July 18 (Tues) [July 18, 2017]

You respond by telling us how we won’t find a better superintendent than you.

You said the 4 high schools would continue to hire a testing coordinator.

Dr. Warren said she was told it was not an audit finding.

She said this was past practice.

She said ADE told them to visit and those going where Tackett, Reid, Altschul, Burgess

and Whitfield.
